Case: 2:19-cv-00003-DLB-CJS Doc #: 20 Filed: 09/30/19 Page: 1 of 2 - Page ID#: 89




                       UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF KENTUCKY (COVINGTON)

STEVEN HELTON,                                  )
                                                )
               Plaintiff,                       )
                                                )
               v.                               )   Case No. 2:19-cv-00003-DLB-CJS
                                                )
LIBERTY LIFE ASSURANCE                          )
COMPANY OF BOSTON,                              )
                                                )
               Defendant.                       )
                                 NOTICE OF SETTLEMENT

       Comes now Defendant, Liberty Life Assurance Company of Boston (“Liberty Life”), by

counsel, and notifies the Court that the parties have recently reached a settlement of this matter.

The parties are working on finalizing the settlement and anticipate filing a Stipulation of

Dismissal within thirty-five (35) days.

                                             OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C

                                             By: /s/ Eric P. Mathisen
                                             Eric P. Mathisen, IN Bar # 19475-71
                                             Admitted pro hac vice
                                             56 S. Washington St., Suite 302
                                             Valparaiso, IN 46383
                                             Ph.: (219) 242-8666
                                             Fax: (219) 242-8669
                                             eric.mathisen@ogletree.com

                                             Kevin E. Roberts, KY Bar No. 96835
                                             111 Monument Circle, Suite 4600
                                             Indianapolis, IN 46204
                                             Ph.: (317) 916-1300
                                             Fax: (317) 916-9076
                                             kevin.roberts@ogletree.com

                                             Attorneys for Defendant
Case: 2:19-cv-00003-DLB-CJS Doc #: 20 Filed: 09/30/19 Page: 2 of 2 - Page ID#: 90




                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing NOTICE OF SETTLEMENT was filed electronically
on September 30, 2019 and that service of same on all counsel of record will be made by the
Court’s CM/ECF system as follows:

              Steven D. Jaeger
              sdjaeger@thejaegerfirm.com

       I further certify that service was made on the following non-registered ECF counsel of
record by placing copies of the foregoing NOTICE OF SETTLEMENT in envelopes properly
addressed to them and with sufficient first-class postage pre-paid:

              None

                                                  /s/ Eric P. Mathisen
                                                  Eric P. Mathisen




                                             2
